Election/Restrictions
Applicant’s election without traverse of a driveshaft assembly comprising a yoke (formerly identified as Groups I & II) in the reply filed on December 16, 2021 is acknowledged.

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2021.

Information Disclosure Statement
The information disclosure statement filed January 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a complete legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the composite tube 40 being formed from wound filaments and a resinous material (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/070,525 (US 2021/0108675). Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences (e.g. “end component” instead of yoke) are differences in terminology, not structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
Claims 1-4, 6, 7, 9-12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher, GB 1 585 163.  Fisher discloses a composite vehicle driveshaft assembly comprising: 
a composite (page 4, line 74) tube (111, 211), the composite tube being formed from wound filaments (233, 234) and a resin material (page 3, line 87) and having inner and outer peripheral surfaces and inner and outer axial ends; and 
a yoke (112, 212, page 2, line 97) including an outer coupler (116) and an inner sleeve (112a, 212a) that is concentrically received in one of the input and output ends of the tube, the sleeve having an outer peripheral surface that faces the inner peripheral surface of the tube with a cavity (page 2, line 49) formed therebetween, an adhesive injection passage (129, 229) being formed in the yoke, and wherein the adhesive injection passage extends at an acute 
wherein the cavity is sealed at inner and outer axial ends thereof by structures (112g, 112h) extending between the outer peripheral surface of the sleeve and the inner peripheral surface of the tube, wherein Fig. 1 shows the structures comprise lands formed on the outer peripheral surface of the sleeve,
wherein Fig. 1 shows the acute angle is between 5 degrees and 20 degrees,
wherein the yoke has first and second arms (114) that extend axially outwardly from the axial surface of the yoke and that are configured for connection to a driveline joint,
wherein the filaments of the composite tube are formed from at least one of fiberglass and a carbon fiber (page 3, lines 110 & 118).

Claim Rejections - 35 USC § 103
Claims 5, 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher.
Claims 5 & 13:   Fisher does not expressly disclose the injection passage (129) is circular in transverse cross section and the outlet opening is elliptical in shape.  However, it would have been obvious to one of ordinary skill in the art to modify the injection passage so that it is circular in its transverse cross section and the outlet opening is elliptical in shape since such a modification would have involved a mere change in the shape of the passage and the outlet.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey
Claim 8:  Fisher does not expressly disclose the composite tube (111, 211) has an inner diameter of 65 mm to 125 mm, a thickness of 31.75 mm to 39.37 mm, and a length of 254 mm to 1780 mm.  However, it would have been obvious to one of ordinary skill in the art to modify the composite tube so that the inner diameter is 65 mm to 125 mm, the thickness is 31.75 mm to 39.37 mm, and the length is 254 mm to 1780 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Greg Binda/Primary Examiner, Art Unit 3679